GIVENS, District Judge.
In this action the motion of respondent to dismiss the appeal on the ground that no transcript had been filed by appellant has heretofore been denied.
The conclusions reached in the case of Hyrum Geddes, Respondent, v. John C. Davis, Director-General of Railroads, Appellant, ante, p. 201, 210 Pac. 584, render it unnecessary to further consider the appeal herein. For the reason therein given, this cause is reversed and remanded with instructions to the trial court to reinstate the judgment first entered ,in favor .of plaintiff below, appellant herein, against Walker D. Hines, Director-General of Railroads, for the sum of $8,500 and interest from Nov. 21, 1919. Costs awarded to appellant.
Rice, C. J., and McCarthy and Dunn, JJ., concur.
Petition for rehearing denied.